Citation Nr: 0900118	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus, type II, with mild peripheral 
neuropathy and hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

This matter was remanded for further development in December 
2007.  Such has been completed and this matter is returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  Prior to February 12, 2007, the veteran's diabetes 
mellitus is managed by restricted diet and insulin without 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.

2.  Prior to February 12, 2007, the veteran's complications 
from diabetes mellitus consist of peripheral neuropathy 
affecting the right upper extremity which is no more than a 
mild incomplete paralysis.

3.  Prior to February 12, 2007, the veteran's complications 
from diabetes mellitus consist of peripheral neuropathy 
affecting the left upper extremity which is no more than a 
mild incomplete paralysis.

4.  Prior to February 12, 2007, the veteran's complications 
from diabetes mellitus consist of peripheral neuropathy 
affecting the right lower extremity which is no more than a 
mild incomplete paralysis.

5.  Prior to February 12, 2007, the veteran's complications 
from diabetes mellitus consist of peripheral neuropathy 
affecting the left lower extremity which is no more than a 
mild incomplete paralysis.

6.  As of February 12, 2007, the veteran's diabetes mellitus 
more closely resembles symptomatology requiring more than one 
daily insulin injection, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring weekly visits to a diabetic care 
provider, plus complications that would be compensable if 
separately evaluated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus have not been met prior to 
February 12, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.119, Diagnostic Code (DC) 7913 (2008).

2.  The criteria for a disability rating of 10 percent, but 
no more, for peripheral neuropathy of the right upper 
extremity prior to February 12, 2007, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for a disability rating of 10 percent, but 
no more, for peripheral neuropathy of the left upper 
extremity prior to February 12, 2007, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 
(2008).

4.  The criteria for a disability rating of 10 percent, but 
no more, for peripheral neuropathy of the right lower 
extremity prior to February 12, 2007, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 
(2008).

5.  The criteria for a disability rating of 10 percent, but 
no more, for peripheral neuropathy of the left lower 
extremity prior to February 12, 2007, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2008).

6.  As of February 12, 2007 the criteria for a 100 percent 
rating for diabetes mellitus has been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In the present case, the veteran's claim on appeal was 
received in April 2003.  The RO adjudicated it in April 2004, 
with notice sent the same month.  In this case, the VA's duty 
to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter(s) sent to the appellant on 
January 2008.  Additional notice was sent in June 2008.  The 
veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to an increased 
rating, which included notice of the requirements to prevail 
on these types of claims and of his and VA's respective 
duties.  The duty to assist letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant so that VA could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of this claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on May 2008 after the notice was first provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board notes that the veteran was sent a letter detailing 
the criteria according to Vazquez-Flores, supra, in June 
2008.  This letter in addition to discussing effective dates 
and the general criteria for a disability rating, also 
provided the specific criteria for diabetes mellitus, 
although this letter left out the provision that separate 
compensable manifestations can be rated separately if the 
diabetes is less than 100 percent disabling.  Thus while the 
letters sent to the veteran in January 2008 and June 2008 do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

The veteran was provided detailed information regarding the 
criteria for an increased rating for the diabetes and its 
complications by the following.  First, the statement of the 
case sent in June 2005, which discussed at length the level 
of disability needed for a higher rating for diabetes 
including the provision allowing separate evaluations for 
compensable manifestations if the diabetes is less than 100 
percent disabling.  The supplemental statements of the case 
from May 2008 likewise discussed the criteria and symptoms 
needed to satisfy the criteria in effect for diabetes which 
were discussed at length, and included the criteria for 
evaluating neurological manifestations.  The veteran also 
discussed his diabetes symptoms to include neurological 
manifestations and insulin dosages in his notice of 
disagreement VA Form 9 received in July 2004 and June 2005 
respectively.  Furthermore his representative in briefs filed 
in May 2007 and October 2008 elaborated further on his 
symptoms as they relate to the applicable criteria.  Based on 
the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in May 2008 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913. The veteran is currently rated at a 40 
percent rating which is the criteria for diabetes mellitus 
requiring insulin and restricted diet, and regulation of 
activities.

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a rating of 60 percent. Id.

Where diabetes mellitus requires more than one daily insulin 
injection, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated, a 100 
percent rating is warranted. Id.

Note (1) evaluate compensable complications of diabetes 
mellitus separately unless they are used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Note (2) when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.

The veteran served in Vietnam during the Vietnam War.  The 
evidence reflects that he had diabetes and hypertension 
dating at least as far back as the early 1990's, with 
treatment records from December 1990 and January 1991 for 
lumbar spine complaints and meningitis also significant for a 
history of diabetes with very high blood sugars over 400 
documented in these records, as well as a history of very 
recently diagnosed hypertensions.  He was administered 
insulin until his blood sugars stabilized to the 100 to 150 
range.  He also had symptoms of numbness affecting the upper 
and lower extremities in the late 1980's and early 1990's, 
with diagnoses that included carpal tunnel syndrome (CTS) 
bilaterally, which was treated surgically in the right hand 
in 1988 and the left hand in 1990.  He also had lower 
extremity symptoms of numbness which at the time was 
attributed to his lumbar spine pathology.  Evidence of 
peripheral neuropathy was confirmed in an April 2001 nerve 
conduction study (NCS) which revealed findings consistent 
with a mild peripheral neuropathy affecting all extremities.  
This was noted in the VA examination reports also from April 
2001 which addressed the findings of neuropathy and noted 
that he has multiple factors that could be causing or 
contributing to his symptoms of numbness in all extremities 
including CTS, spinal meningitis, Agent Orange exposure, 
cervical disc disease and hypertensive vascular disease.  

Service connection for diabetes mellitus was granted by the 
RO in a July 2001 decision.  He filed his current claim for 
increase in April 2003.  Among the evidence received in 
conjunction with this claim was as follows.  VA treatment 
records from 2002 primarily addressed other medical problems 
besides his diabetes related complaints, but did include 
primary care notes showing repeated follow-up care for 
diabetes mellitus, type 2 and hypertension.  The diabetes was 
described as without complications and not stated as 
uncontrolled in the encounter notes from January 2002, April 
2002, July 2002, December 2002 and October 2002.  The 
hypertension was described as essential, unspecified 
hypertension.  The notes also reflect that he was seen in 
July 2002 by optometry, and in addition to having been 
diagnosed with an unspecified disorder of refraction and 
accommodation and  presbyopia, he was also assessed with 
diabetes with ophthalmic manifestations, type II, adult onset 
or unspecified type, not stated as uncontrolled.  

In December 2002 he was followed up for diabetes and 
hypertension as well as multiple other unrelated complaints.  
He was noted to be doing well with blood sugars controlled 
from the 80's to the low 110's.  Following physical 
examination which showed a blood pressure of 152/78 he was 
assessed with hypertension, elevated today.  It was noted 
that he was unsure whether he took his blood pressure 
medications since he was fasting.  Plans included further 
home monitoring of blood pressure.  An April 2003 follow up 
for diabetes and back pain revealed his main complaints were 
pain and swelling, with his blood sugars ranging from 111 to 
190 at home.  His hypertension assessment indicated that his 
elevated blood pressure was usually controlled.  An October 
2003 clinic note for a past medical history of hypertension 
and diabetes, as well as chronic back pain revealed an 
elevated uric acid on last visit with probable gout to the 
left knee.  He was noted to have gained almost 20 pounds 
since April, and this was probably due to his taking a 
medication for an unrelated medical problem.  He was assessed 
with weight gain due to Seroquel, diabetes mellitus 
controlled and hypertension well controlled at this time.  
The medication treatment notes from 2002 to 2003 do not 
indicate that he was taking insulin, but do show he took oral 
medications to control his diabetes.

The report of a November 2003 VA examination of the veteran's 
neuropathy included a review of records showing treatment by 
multiple physicians.  The purpose of the examination was to 
ascertain whether his peripheral neuropathy was related to 
his diabetes.  He had a history of diabetes dating to 1989, 
but reported intermittent numbness of his hands since 1968, 
and had multiple factors including low back pain with 
sciatica with numbness extending to both feet and CTS of both 
hands, treated with multiple modalities including surgery.  
On physical examination his cranial nerves were intact.  
Strength was 4+/5 bilateral grip strength and thumb 
adduction, and his distal lower extremities were 5-/5.  He 
had decreased pinprick to the upper calf and mid forearm and 
positive Tinel's sign bilaterally.  He had decreased 
vibratory sensation except at MTP joints and propriorception 
was intact.  His reflexes were 2+ throughout except for 1+ at 
the Achilles with downgoing toes.  He walked cautiously with 
a steady gait and a left leg limp due to low back pain.  He 
reported significant disability related to his symptoms.  He 
could not stand for long periods of time and had difficulty 
even turning pages of a book due to bilateral hand weakness.  
He also reported difficulties with activities of daily living 
such as shaving due to persistent numbness.  In regards to 
the CTS he was noted to have treated with surgery, splints, 
physical therapy and over the counter medications which 
helped minimally.  In regards to peripheral neuropathy, he 
treated with Capsaicin cream only.  His electromyelogram 
(EMG) and NCS from 2001 was noted to show a mild peripheral 
neuropathy.  There was no evidence of CTS at that time.  He 
was diagnosed with sensory polyneuropathy related to diabetes 
and a possible CTS which cannot be confirmed until further 
EMG and NCS testing was done.  

NCS test results from February 2004 revealed unspecified 
idiopathic peripheral neuropathy.  Also outpatient encounter 
notes reflect that in February 2004 through May 2004 he 
continued to be followed for diabetes mellitus and 
unspecified essential hypertension, but with no significant 
findings documented.  In July 2004 he was seen by 
ophthalmology with diagnoses that included diabetes mellitus 
II or unspecified with ophthalmologic manifestations, 
background diabetic retinopathy, retinal edema and 
unspecified cataract.  He was fitted with spectacles.  

The medication records throughout 2004 and 2005 reflect that 
the veteran took a single one milliliter syringe of insulin 
per day from May 2004 to November 2004.  His dosage was 
reported as 10 units in November 2004.  

A June 2005 VA eye treatment record again referred to a 
history of a background diabetic retinopathy with cotton spot 
macular edema (CSME) in the left eye.  He underwent a focal 
laser in July 2004 and had not been seen since that time.  He 
stated that he had no change in his vision.  After a physical 
examination which was noted to show a visual acuity 
correctable to 20/20 in each eye, he was diagnosed with 
history of background diabetic retinopathy both eyes with 
CSME in the left eye, status post focal laser.  He appeared 
to be doing well at this time.  A December 2005 follow up for 
diabetes and chronic back pain revealed his blood sugar to be 
72 which the veteran stated was too low for him.  He was 
assessed with diabetes mellitus, improving A1c of 7.1.  His 
hypertension was also improving as he was noted to have 
recently been taking half his prescribed dose of Felodipine 
as he had been running out of this medication.  

In August 2005 an active medication list included insulin 
Novolin 30/70 15 units to be injected twice a day, in 
addition to various other medications for diabetes, high 
blood pressure and other conditions.  The note also indicated 
that his dosage would be increased to 20 units.  A December 
2005 active outpatient list noted the increased dosage of 20 
units twice a day.

A January 2006 examination for diabetic retinopathy revealed 
no specific complaints except that his glasses were not as 
sharp as they used to be.  He reported his sugars have been 
fairly well controlled and his hemoglobin A1c was 7.0 in 
December.  His past ocular history was notable for BDR with a 
history of CSME in the left eye, status post focal laser in 
2004.  His ocular examination revealed both eyes were 
correctable to 20/20.  He was assessed with background 
diabetic retinopathy both eyes, no CSME, no PDR.  His 
hemoglobin A1c has been doing well.  He was counseled on 
blood sugar and blood pressure control.  He was to return for 
a dilated exam in one year or sooner if problems arose.  He 
had refractive error and mildly elevated intraocular 
pressure.  All his pressures in the past had been within 
normal limits and he had very healthy appearing optic nerves.  
There was no family history of glaucoma.  An April 2006 
follow up for diabetes revealed blood sugars in the 118 
range.  

In January 2007 a followup for diabetes for which he was on 
insulin, and hypertension was noted to show no significant 
findings.  Also in January 2007 he had a recheck of his eyes 
and it was about a year since his last eye exam.  He had a 
past ocular history notable for background diabetic 
retinopathy, refractive error and ocular hypertension with 
healthy appearing nerves and no family history.  His interval 
history reflected that he checked his blood sugars once or 
twice a week and they ran between 80 and 130.  He said he 
noticed a slight change in vision but otherwise was doing 
well.  His vision was correctable to 20/20.  Following 
examination he was assessed with refractive error, diabetes 
mellitus with background diabetic retinopathy but with no 
clinically significant macular edema nor proliferative 
changes.  He had diabetes with a history of clinically 
significant macular edema status post focal laser and no 
edema seen today and non visually significant cataracts.  He 
was to be seen again in 9-12 months.  Active outpatient 
medications in January 2007 included insulin Novolin 30/70 30 
units in the morning and 20 units in the evening, in addition 
to various other medications for diabetes, high blood 
pressure and other conditions.  

On February 12, 2007 a medication management note revealed 
the veteran to show compliance with his medications.  Active 
outpatient medications included insulin Novolin 30/70 30 
units in the morning and 20 units in the evening, in addition 
to various other medications for diabetes, high blood 
pressure and other conditions.  He denied symptoms of 
hyperglycemia such as polyuria, polydipsia and polyphagia.  
However he mentioned shaking in the afternoon possibly due to 
hypoglycemia.  Otherwise he denied dizziness or weakness.  
His last eye appointment was in January 2007.  He checked his 
feet regularly and reported no sores or cuts.  His diet was 
reported as standard breakfast fare, lunch were either none 
or fast food and his dinner was baked or fried chicken and 2 
vegetables.  He had fruit on the days that he skipped lunch.  
His home blood glucose readings were inconclusive due to a 
lack of information regarding the times readings were taking 
and whether they were before or after meals.  However his 
blood glucose readings were not at goal.  There were 
questionable symptoms of hypoglycemia.  Labs taken on this 
visit showed an increase in serum glucose levels.  His A1c 
levels from January 2007 also did not meet goals of less than 
7 percent.  Since all reported blood glucoses and last A1c 
were elevated he was advised to increase his insulin dosage.  
He was to continue with Metformin and Glyburide.  He was 
counseled on hypoglycemia and instructed to eat hard candy or 
drink orange juice should problems with this arise.  

A March 2007 medication management revealed the veteran to 
have missed a dose of insulin once in the past week due to 
flu like symptoms.  He reported having only 3 small episodes 
of hypoglycemia which were associated with shaking.  He did 
not experience any dizziness or weakness.  His symptoms 
resolved after he ate a mint.  He denied any polyuria, 
polydipsia or polyphagia.  He denied any nausea or vomiting, 
diarrhea and other problems due to metformin.  He checked his 
feet regularly and denied any sores, lesions or cuts.  His 
serum taken at this visit was 78.  The assessment continued 
to be diabetes.  His blood glucose of 78 was at goal, but he 
forgot his home readings.  His readings per recollection were 
noted to be inconclusive due to a lack of information as to 
when they were taken.

An April 2007 medication management note revealed the veteran 
to presently be taking 70/30 insulin 34 units in the morning 
and 24 units in the evening due to a misunderstanding.  He 
reported no missed doses.  He had 1-2 episodes of shakiness 
per week in the midday to early evening, usually resolved 
with a candy or soda.  This happened on days he skipped 
lunch.  He denied gastrointestinal discomfort or other 
symptoms due to Metformin.  He denied polyuria, polydipsia, 
or polyphagia.  He denied lightheadedness, nervousness or 
sweating.  He again reported compliance with foot care and 
reported no problems with his feet.  Again his diet was 
reported and was unchanged from January 2007.  Multiple blood 
sugar readings throughout a day were reported.  The 
assessment was diabetes, uncontrolled.  His A1c level on this 
day was 8.1 percent which was down from January 2007 reading 
of 8.4 percent.  The readings provided by the veteran 
indicated that his blood sugar was well controlled before 
breakfast but he had multiple pre-dinner readings in the 
150's to 160's.  All other labs were normal.  He was advised 
to change his insulin dosage and eat candy when his sugar is 
too low and to never skip meals. 

A May 2007 diabetic foot examination revealed normal sensory 
and pulse.  The only abnormal findings were nail pathologies.  
Also in May 2007 he was followed up for back complaints with 
right leg radiation of tingling and numbness, but no bowel or 
bladder incontinence.  He reported pain in his knees, ankles 
and hands.  His blood sugars were controlled.  In August 
2007, again he complained of low back pain with radiation 
down the right leg with numbness and tingling for which 
Gabapentin was prescribed.  Again his blood sugars were well 
controlled.  An MRI was noted to show degenerative spine 
changes.  In October 2007 he continued with the similar back 
complaints, and also was noted to have changed his insulin to 
55 units in the morning and 25 units in the evening.  

In January 2008 he had a screen for congestive heart failure 
and was instructed to check his weight every morning and call 
medical provider if it fluctuated more than 2 pounds per day 
or 3-5 pounds per week.  In January 2008 his blood sugars 
were doing well and they were in the 70's.  The Gabapentin 
was said to have helped his right leg symptoms of tingling 
and numbness.   A February 2008 urology consult revealed 
treatment with papaverine with good results.  His chief 
complaint was erectile dysfunction. He was able to have 
erections in the morning but was unable to sustain them.  He 
had treated with Levitra and Viagra about 20 times in the 
past and a vacuum device was unsatisfactory.  His past 
medical history of hypertension and diabetes was noted.  
Physical examination revealed normal meatus with 
uncircumsized phallus.  No plaques were noted and testes were 
descended bilaterally.  He had normal epididymis.  He denied 
peripheral neuropathy or lower urinary tract symptoms.  He 
denied dysuria or hematuria.  He could empty his bladder 
without difficulty.  He was assessed with erectile 
dysfunction, who failed level 1 therapy and he was interested 
in injections.  Plans included injection trial.  In a March 
2008 mental hygiene note he reported complaints with Paxil 
interfering with his ability to ejaculate, as well as other 
factors such as diabetes and hypertension also possibly 
interfering with this ability.  Also in March 2008 he was 
seen for an eye follow-up with an assessment of refractive 
error, stable, and diabetes without retinopathy.  However a 
history of prior CSME post focal laser was noted.  

The report of a May 2008 comprehensive VA examination to 
address the severity of the veteran's diabetes mellitus 
diagnosed in 1987, and associated symptoms included review of 
the claims file and examination of the veteran.  The 
examination revealed current symptoms of urinary frequency of 
1 to 2 times an hour.  His medical history was detailed.  He 
had no episodes of hypoglycemia or ketoacidosis.  He did have 
a hospitalization for hyperglycemia reported in 1990.  His 
self monitored blood sugar ranged from 89 to 296.  He 
reported his activities were limited by back and knee pain, 
but were not restricted for the purposes of preventing 
hypoglycemia.  He reported intermittent urinary dysfunction 
not requiring pad use, and no bowel dysfunction.  His current 
treatment for his diabetes included a special diet and 
medications of metformin, glyburide, and insulin injections 
of 70/30 55 units in the morning and 25 units in the evening.  
He was followed up every 3 months for diabetic care.  He 
denied a cardiovascular history, but did report hypertension 
diagnosed in 1987.  He took medications of HCTZ, Amlodipine 
and Lisinopril for his hypertension, but had no symptoms from 
hypertension.  He denied any side effects from treatment.  He 
denied any stroke or peripheral vascular disease.  He did 
have peripheral neuropathy which was diagnosed in the 1990's 
and resulted in moderate numbness in the hands and feet.  
Treatment was with Gabpentin.  Elsewhere in the examination, 
he was described as having paresthesias affecting both hands 
due to diabetic neuropathy.  He denied any nephropathy.  He 
did report erectile dysfunction since 2005, also due to 
diabetic neuropathy.  He reported having treated this with 
Papaverine injections and Levitra which did not help.  
Vaginal pentetration was never or almost never possible.  He 
had no history of visual symptoms, skin symptoms, 
gastrointestinal symptoms or neurovascular symptoms  related 
to his diabetes.  No other symptoms or diabetic complications 
were reported.  

The course of the veteran's diabetes since onset was 
progressively worse, with treatment including both insulin 
and oral medications, with insulin more than once a day as 
reported above.  There were no side effects from treatment.  

Physical examination revealed a series of 3 blood pressure 
readings to be 140/84, 136/82 and 140/80.  His pulse was 74, 
temperature was 98 degrees.  Cardiovascular examination 
revealed no significant abnormalities.  His skin examination 
was absent for diabetic skin abnormalities.  On examination 
of the bilateral upper and lower extremities, they all had 
normal temperature, color and pulses, with no evidence of 
trophic changes or ulcers. Neurological examination revealed 
normal coordination, orientation, speech and memory, with no 
Romberg's sign.  For the left and right side, he had no motor 
loss or sensory loss and cranial nerve was normal.  Also he 
had 2+ reflexes throughout bilaterally.   Babinski was 
negative.  Eye examination revealed an abnormal reaction of 
the pupils to light and accommodation, with the rest of the 
eye examination for the left and right showing no 
abnormalities.  Laboratory testing revealed on serum 
examination that he had a high glucose level of 157 and a 
high alkaline phosphatase of 132.  The rest of the laboratory 
readings fell within the normal range.  His urine was 
significant for 1+ protein, and for a urobilirubin of <2.0 
with no other significant findings.  Chest X-ray revealed no 
significant change from one taken in May 2007 with no acute 
lung disease or pleural abnormalities and stable 
cardiomediastinal silhouette.  

The diagnosis was Type 2 diabetes.  The examiner noted that 
the veteran was presently not employed due to the plant he 
worked at having closed.  As far as complications, they were 
summarized as neurologic disease of peripheral neuropathy of 
the bilateral upper and lower extremities, with the onset of 
this complication was in relation to the onset of diabetes.  
Also noted was erectile dysfunction as a complication of 
diabetes which was also in relation to the onset of diabetes.  
As far as a possible diabetes related condition of 
hypertension, the examiner determined that this was not a 
complication of diabetes.  The reason for this was that he 
had stable renal disease.  The examiner also opined that 
hypertension was not worsened or increased by diabetes.  The 
examiner also noted that there was no visual impairment, 
kidney disease or amputation resulting from the diabetes.  
There were no effects from the diabetes on the veteran's 
usual daily activities.  

A special VA examination for veins and arteries done in 
conjunction with the May 2008 diabetes examination was 
negative for any clinical findings, complaints or history of 
any vascular problems.  Further testing was not indicated.  A 
peripheral nerves examination revealed that the veteran was 
hospitalized in 1989 and 1991 for bilateral carpal tunnel 
release.  There was no history of nerve trauma or neoplasm.  
His specific syndrome was paresthesias in the hands and feet.  
Motor examination revealed 5/5 muscle strength in the upper 
and lower extremities bilaterally.  Sensory function report 
revealed normal findings on all upper and lower extremities 
on examination of vibration, pain, light touch and position 
sense.  Again reflexes were 2+ throughout all upper and lower 
extremities.  There was no muscle atrophy, abnormal muscle 
tone or bulk, nor tremors, tics or abnormal movements.  His 
gait and balance were normal and there was no evidence of any 
joint function adversely affected by his nerve disorder.  A 
nerve conduction tests did reveal findings affecting both the 
upper and lower extremities which were consistent with mild 
peripheral neuropathy.  The diagnosis was bilateral 
peripheral neuropathy upper and lower extremity.  The effects 
of this on his usual daily activity, chores and grooming were 
mild.  A special hypertension examination revealed no 
evidence of any other cardiovascular problems or disease on 
history or clinical examination other than the hypertension 
itself.  Nor was there any evidence of hypertensive related 
complications such as hypertensive renal disease, epistaxis, 
stroke/TIA, headaches or other hypertensive related diseases.  
The cardiovascular examination itself was unremarkable for 
any significant cardiovascular findings.  His blood pressure 
was 140/84, 136/82 and 140/80.  The diagnosis was essential 
hypertension.  There was no effect on his usual activities of 
daily living from the hypertension.  

A special genitourinary examination in conjunction with the 
diabetes examination revealed no history of trauma or 
neoplasm nor of general systemic symptoms due to 
genitourinary disease.  There were urinary symptoms of 
urgency, difficulty starting stream, dribbling and straining 
to urinate.  There was no weak or intermittent stream, no 
hematuria, urine retention or urethral discharge.  He had a 
daytime voiding interval of less than an hour.  Nighttime 
voiding was 3 times per night.  He had no renal colic.  He 
did have episodes of urine leakage and incontinence.  However 
wearing of absorbent materials was not required.  He did have 
a history of recurrent urinary tract infections.  However 
there was none in the past 12 months.  Nor was there a 
history of hospitalizations, or drainage procedures required 
in the past 12 months.  He did not require intensive 
management.  He also had no history of urinary retention, 
urinary tract stones, renal failure, acute nephritis, 
hydronephrosis or cardiovascular problems.  He did have 
erectile dysfunction from diabetic neuropathy with penile 
injections not effective in allowing intercourse.  Physical 
examination revealed normal bladder, anal, rectal walls, 
perineal sensation, testicles and prostate.  There was no 
mention of any penile findings.  All peripheral pulses and 
bulbocavernosus reflexes were normal.  The diagnosis was 
erectile dysfunction.  There was no impact of this condition 
on his normal daily activities.    

Based on a review of the foregoing, the Board finds that 
prior to February 12, 2007, the preponderance of the evidence 
is against a higher rating than 40 percent disabling for the 
veteran's diabetes under Diagnostic Code 7913, but that 
separate compensable ratings are warranted for diabetic 
complications, specifically mild peripheral neuropathy 
affecting the bilateral upper and lower extremities, and for 
hypertension.  In regards to the diabetic symptoms other than 
the complications, the evidence prior to February 12, 2007 
does not reflect the diabetes to have symptoms that more 
closely resemble the criteria for a 60 percent rating.  While 
the diabetes was shown to require insulin and restricted 
diet, it is not shown to have required regulation of 
activities other than general monitoring of his condition, 
nor is there shown to be episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
Generally his diabetes was reported to be under good control 
in the records prior to February 12, 2007, with no problems 
resulting from hypoglycemia or other such episodes shown.  
While he did have an increase in insulin dosage to 2 dosages 
per day shown in August 2005 with each dose increased from 15 
to 20 units per day, again there was no evidence of the 
manifestations which would warrant a 60 percent rating.  The 
medical records continued to be absent for findings of 
complications such as ketacidosis, hyperglycemia or 
hypoglycemia which would warrant a higher rating, and he  is 
not shown to require visits more than once a month for 
diabetic monitoring.  

In sum, the evidence prior to February 12, 2007 does not meet 
the criteria for a 60 percent rating under Diagnostic Code 
7913.  While there are other complications, specifically mild 
peripheral neuropathy affecting the bilateral upper and lower 
extremities, and for hypertension, the Board notes that under 
Diagnostic Code 7913 a 60 percent rating contemplates these 
symptoms as noncompensable.  However Note 1 directs 
compensable complications to be evaluated separately.  The 
compensable manifestations in this instance are shown to be 
the peripheral neuropathy which affects both arms and legs, 
as well as the hypertension.  

While there are other neurologic problems shown to affect the 
upper and lower extremities besides from the service-
connected diabetes, including CTS and lumbar spine pathology, 
if the symptomatology from the service-connected diabetic 
neuropathy cannot be differentiated from any nonservice-
connected neurological manifestations, the Court has held 
that, in such cases, VA is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Thus the Board will 
attribute all neurological findings in the arms and legs to 
the peripheral neuropathy.

As per the peripheral neuropathy, the evidence reflects that 
the veteran's hands and feet are specifically affected, as 
per the findings from the November 2003 VA examination, and 
records and examination reports subsequent to this.  Upon 
review of the symptomatology demonstrated by the evidence of 
record, the Board finds that evaluation of the disability, is 
most appropriately rated under Code 8515.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of Code used should be 
upheld if supported by explanation and evidence).  For either 
the major (dominant) or minor (non-dominant) extremity, a 
disability rating of 10 percent is warranted for mild 
incomplete paralysis.  A 20 percent disability rating is 
warranted for moderate incomplete paralysis of the minor 
extremity.  A 30 percent disability rating is warranted for 
moderate incomplete paralysis of the major extremity.  38 
C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

In this case, the Board finds that the evidence reflects that 
a 10 percent rating is warranted for a mild incomplete 
paralysis for each hand.  The EMG/NCS studies confirmed the 
presence of a mild peripheral neuropathy in both upper 
extremities and the findings form the November 2003 VA 
examination did show some decreased grip strength of 4+/5, 
and some decreased vibratory sensation but no manifestations 
such as atrophy, sensory loss beyond some decreased vibratory 
sensation or other symptoms that would suggest a moderate 
incomplete paralysis in either hand.  Thus the evidence 
reflects that a 10 percent rating per hand is warranted for 
the left and right hands.

As far as the peripheral neuropathy of the lower extremities, 
the Board finds that this should be rated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2008).  

Again the Board finds that the evidence supports a 10 percent 
rating per leg for the peripheral neuropathy affecting the 
lower extremities under Diagnostic Code 8520.  The findings 
from the November 2003 VA neurological examination showed 
some decreased pinprick bilaterally in both legs.  However he 
generally had 2+ reflexes aside from a 1+ at the Achilles, 
and no evidence of more than mild pathology.  Thus the 
evidence reflects mild neuropathy affecting both legs, for 
which separate 10 percent ratings are to be assigned.  

In reference to the veteran's hypertension which the RO has 
associated with the diabetes, this is generally shown to be 
well controlled with medications.  Pursuant to 38 C.F.R. § 
1.104, Diagnostic Code 7101 (2008), for hypertensive vascular 
disease, a 10 percent rating is warranted when diastolic 
pressure is predominantly 100 or more or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, or when systolic pressure is predominantly 160 or 
more.  In order for a 20 percent to be warranted the 
veteran's diastolic pressure would have to be predominantly 
110 or more, or his systolic pressure is predominantly 200 or 
more.  Such is not shown in the evidence detailed above.  

As far as other complications prior to February 12, 2007, 
while the evidence does reflect some diabetic eye 
manifestations, these are not shown to result in a 
compensable visual impairment according to this evidence, 
which repeatedly showed the veteran to have correctable 
vision to 20/20 in both eyes, and no other significant 
findings as far as visual impairment.  Thus there is no 
indication that a separate compensable rating or ratings for 
eye manifestations is warranted under 38 C.F.R. § 4.84a or 
any other potentially applicable criteria for eye disorders.  

Thus with the separate compensable manifestations of 10 
percent each per lower extremities and 10 percent each for 
upper extremities for the peripheral neuropathy, and for a 10 
percent rating for the associated hypertension, the Board 
notes that prior to February 12, 2007, the veteran's combined 
evaluation for the diabetes added with the separate ratings 
for the compensable complications is 60 percent disabling.  
See38 C.F.R. § 4.25(2008).

As of February 12, 2007 with application of the benefit of 
the doubt and with consideration of 38 C.F.R. § 4.7, a 100 
percent rating is warranted for the veteran's diabetes 
mellitus.  As of this date his symptoms now more closely 
resemble the criteria for a 100 percent rating for diabetes 
under Diagnostic Code 7913.  He is shown to take insulin more 
than once per day, with his dosages gradually increasing.  He 
continues to require a restricted diet and while his 
activities were not clearly restricted for diabetic reasons, 
the medication management note from February 12, 2007 
reflects symptoms of suspected hypoglycemia manifested by 
shaking.  He continued to have episodes of hypoglycemia on a 
regular basis according to the records subsequent to this 
medication management note, with instructions to treat it by 
ingesting candy or juice.  In March 2007 his diabetes was 
described as uncontrolled.  Thus while the hypoglycemic 
episodes have not actually required hospitalization, he is 
shown to have regular episodes of hypoglycemia, said to be 
about once or twice a week, and self treated as per 
instructions by medical personnel.  

He also continued with the separate compensable 
manifestations as discussed above, and in fact was now also 
having additional genitourinary manifestations including 
urinary frequency of 3 times per night and voiding intervals 
of less than an hour, which if separately evaluated would 
warrant a separate 40 percent rating under 38 C.F.R. § 4.115b 
for voiding dysfunctions.  Additionally, he is also shown to 
have erectile dysfunction, although this would be 
noncompensable under 38 C.F.R. § 4.115b Diagnostic Code 7522 
as it is not coupled with an identifiable deformity.  Thus 
with considerations of his frequent insulin dosage, continued 
restrictions in diet, episodes of hypoglycemia documented by 
medical evidence.  

Thus the Board finds that as of February 12, 2007, the 
veteran's diabetes symptoms warrant a 100 percent rating.  As 
this rating contemplates consideration of compensable 
complications, as of this date he is no longer entitled to 
separate compensable ratings for his separate manifestations.  
To allow for such would constitute pyramiding.  See 38 C.F.R. 
§ 4.14 (2008).


ORDER

Entitlement to a rating in excess of 40 percent disabling for 
diabetes mellitus prior to February 12, 2007 is denied.  

Prior to February 12, 2007, a separate 10 percent rating for 
diabetic neuropathy of the right upper extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Prior to February 12, 2007, a separate 10 percent rating for 
diabetic neuropathy of the left upper extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Prior to February 12, 2007, a separate 10 percent rating for 
diabetic neuropathy of the right lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Prior to February 12, 2007, a separate 10 percent rating for 
diabetic neuropathy of the left lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

As of February 12, 2007, a 100 percent disability rating is 
granted for diabetes mellitus, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


